Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 1 of 15




                   EXHIBIT B
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 2 of 15




         Second Expert Report of Michael Barber

                         Dr. Michael Barber
                      Brigham Young University
                    724 Spencer W. Kimball Tower
                          Provo, UT 84604
                           barber@byu.edu

                            25 March 2021
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 3 of 15




1         Introduction and Qualifications

           I am an associate professor of political science at Brigham Young University and
faculty fellow at the Center for the Study of Elections and Democracy in Provo, Utah.
I received my PhD in political science from Princeton University in 2014 with emphases
in American politics and quantitative methods/statistical analyses. My dissertation was
awarded the 2014 Carl Albert Award for best dissertation in the area of American Politics
by the American Political Science Association.
           I teach a number of undergraduate courses in American politics and quantitative
research methods.1 These include classes about political representation, Congressional elec-
tions, statistical methods, and research design.
           I have worked as an expert witness in a number of cases in which I have been asked
to perform and evaluate various statistical methods. Cases in which I have testified at trial
or by deposition are listed in my CV, which is attached to the end of my initial report, dated
March 9, 2021.
           In my position as a professor of political science, I have conducted research on a
variety of election- and voting-related topics in American politics and public opinion. Much
of my research uses advanced statistical methods for the analysis of quantitative data. I
have worked on a number of research projects that use “big data” that include millions of
observations, including a number of state voter files, campaign contribution lists, and data
from the US Census.
           Much of this research has been published in peer-reviewed journals. I have published
nearly 20 peer-reviewed articles, including in our discipline’s flagship journal, The American
Political Science Review as well as the inter-disciplinary journal, Science Advances. My CV
details my complete publication record.
           The analysis and explanation I provide in this report are consistent with my training
in statistical analysis and are well-suited for this type of analysis in political science and
    1
        The political science department at Brigham Young University does not o↵er any graduate degrees.


                                                       2
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 4 of 15




quantitative analysis more generally.
        I have been asked to evaluate and explain at an approachable level the process of
di↵erential privacy (DP), its application to the 2020 Census, and how it fits within the field
of probability theory and statistical methods.



2       The Process of Di↵erential Privacy in the US Census

        This section provides a very basic explanation of the di↵erential privacy and post-
processing procedure that the US Census Bureau plans to implement in the 2020 Census and
how the process is a straightforward application of common statistical methods. The process
can be divided into three basic steps. While the application of these steps across millions of
geographic units and sub-groups of the population requires complicated mathematical and
statistical methods as well as immense computational capacity, the concepts are in fact quite
simple to describe.2
        The Census Bureau argues that their method of di↵erential privacy and post-processing
does not fall inside the definition of statistical inference because they are not using “the draw-
ing of inferences about a population based on data taken from a sample of that population
(pg. 7 of Department of Commerce reply).” However, this definition of statistical inference
is overly narrow. Statistical inference also refers to other processes aside from the definition
provided by the Department of Commerce. Researchers often use datasets that include the
entire population of data and still make inferences, or comparisons that are intended to in-
form us of di↵erences that exist across the population. For example, suppose I had health
information for the entire United States population and was looking at the variation in rates
of heart disease. From these data I might learn that there are large di↵erences across the
country geographically in the rate of heart disease, as well as di↵erences based on various
demographic traits. Furthermore, I might then draw comparisons between the geographic
    2
    This description is not intended to be a complete nor technical explanation of the di↵erential privacy
and post-processing procedure. Nevertheless, the basic principles outlined here are helpful in understanding
how the process works.


                                                     3
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 5 of 15




di↵erences versus the demographic variation. These inferences are no less “statistical infer-
ence” because they came from the population rather than a sample of the population. While
our discussion of the variation would di↵er from a discussion of statistical uncertainty that
comes with using samples of data (and the associated sampling error), we would nonetheless
still be interested in the variation associated with race, or age, or some other trait compared
to the natural variation that occurs across other features of the population. Thus, statistical
inference can also include making comparisons across a population, and not just a sample.
       This applies to the di↵erential privacy and post-processing method proposed by the
Census Bureau because they are engaged in a similar process as described above. Using data
on the entire population, they are using a sophisticated statistical algorithm to learn about
di↵erences, or variation, in the population. In this case, they are interested in variation in
demographic parameters across the country that might lead to leakages of privacy. Once
those groups, or subgroups, of people have been identified, they then apply the parameters
of their model to inject noise and further adjust that noise via post-processing to produce
the confidential dataset. Evens et. al (2020) describe the process in the following way:
“privacy researchers typically begin with the choice of a target (confidential) dataset, add
privacy-protective procedures, and then use the resulting di↵erentially private dataset or
analyses to infer to the confidential dataset (pg. 3, emphasis in original).”3 Thus the
process of di↵erential privacy and post-processing is using information from the population
that inform the choice of probability distributions that are then sampled from to generate
noise that creates a confidential dataset that infers, or is a “noisy” estimate of, the original
population. From top to bottom, the process of choosing the degree of statistical noise to
inject into the dataset, the process by which that noise is introduced, and the adjustments
made afterward to comply with various constraints, is an exercise in statistical inference.
  3
     Evans, Georgina, Gary King, Margaret Schwenzfeier, and Abhradeep Thakurta. ”Statistically valid
inferences from privacy protected data.” URL: GaryKing. org/dp (2020).




                                                 4
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 6 of 15




Step 1: Obtain accurate counts of people and geographies

        The first step is to gather the actual numbers of people, their race, ethnicity, housing
status, and geographic location. The Census Bureau notes that this step is largely accom-
plished via self-reports from individuals throughout the country with a significant amount
of follow-up by Census workers.


Step 2: Inject statistical noise

        The second step is to inject a certain degree of statistical noise into the data. This
process is referred to as “di↵erential privacy”. There are a variety of approaches to dif-
ferential privacy, and the proposed approach taken by the Census Bureau relies on basic
statistical methods. At its core, di↵erential privacy is an exercise in probability theory,
and “[p]robability is the foundation and language for statistics.”4 In describing di↵erential
privacy as a question of probability and statistical methods, Bambauer et. al (2013) state,
“[D]i↵erential privacy disclosure occurs when the probability that a query will return a par-
ticular result di↵ers from the probability that a query would return that same result if the
person were not included in the database. It also ensures that the inclusion of a person who
isn’t in the dataset wouldn’t change the results of a query by too much. The measure of the
disclosure for a particular query to a particular individual is the ratio of the probabilities that
the query system would return the result with and without the individual’s data. Ideally,
this ratio would be 1, allowing no disclosure at all. But since this is impossible to achieve
if the responses are to be useful, the data curator can select some small level of disclosure
that society is willing to tolerate. The closer to 1 the ratio is, the less disclosure has taken
place.”5 In other words, di↵erential privacy is a process by which statistical noise is injected
into the original data counts so as to obscure the true values in order to lower the probability
   4
     Hwang, Jessica., Blitzstein, Joseph K.. Introduction to Probability, Second Edition. United States: CRC
Press, 2019.
   5
     Bambauer, Jane, Krishnamurty Muralidhar, and Rathindra Sarathy. “Fool’s gold: an illustrated critique
of di↵erential privacy.” Vand. J. Ent. & Tech. L. 16 (2013): 701.



                                                     5
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 7 of 15




that an individual’s identity and accurate information can be inferred from the data. The
greater the noise, the lower this probability.
       To determine the amount of noise to be injected into a particular quantity of interest
(e.g. the number of men residing in a particular census block), the Census Bureau first
determines the amount of overall privacy needed (the “privacy budget”) and where to allocate
that budget (for example how much to apply at the national, state, county, tract, block group,
and block level). This budget is referred to by the greek letter epsilon. The size of epsilon
determines the amount of statistical noise that is injected into the original, accurate counts.
       In an interview with Science Magazine, John Abowd, chief scientist and associate
director for research at the Census Bureau and Jerry Reiter, a professor of statistics at Duke
University who has worked as a consultant with the Census Bureau discussed how epsilon
is chosen. “Abowd says the privacy budget ‘can be set at wherever the agency thinks is
appropriate.’ A low budget increases privacy with a corresponding loss of accuracy, whereas
a high budget reveals more information with less protection. The mathematical parameter
is called epsilon; Reiter likens setting epsilon to ‘turning a knob.’ And epsilon can be fine-
tuned: Data deemed especially sensitive can receive more protection. The epsilon can be
made public, along with the supporting equations on how it was calculated.”6 The Census
Bureau has said, regarding the choice of epsilon, “Decisions about the privacy-loss budget
(epsilon) for decennial products are made by a committee of senior career Census Bureau
data experts, the Data Steward Executive Policy Committee (DSEP). The DSEP will analyze
the results of internal and external research on the fitness-of-use of the 2010 Demonstration
Data Products to make an informed decision on the level of epsilon for the 2020 Census
data.”7 In other words, the Census Bureau is using information from the population and
distribution of various demographics in the population to learn about and make statistical
inferences regarding the total size of the privacy budget and the degree to which certain
  6
    https://www.sciencemag.org/news/2019/01/can-set-equations-keep-us-census-data-private
  7
    https://www.census.gov/programs-surveys/decennial-census/2020-census/planning-management/2020-
census-data-products/2010-demonstration-data-products/faqs.html



                                                 6
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 8 of 15




places and people’s information needs more or less of that privacy budget allocated.
        Once the privacy budget has been allocated, the Census Bureau will take draws from
a probability distribution (think of a “draw” as akin to rolling a dice, but where the die has
more than 6 sides and the probability of each side coming up is not equal) which will then
be added to or subtracted from the accurate counts. The chosen value of epsilon has a direct
relationship with the particular shape of the statistical distribution.
        Probability distributions are a foundational tool upon which much of statistics op-
erates. Using a probability distribution to inject statistical noise allows the researcher to
be mathematically rigorous (as opposed to making ad hoc decisions about where and how
much noise to inject) in describing the process by which the amount of statistical noise to be
introduced is determined while simultaneously making it impossible for a person to reverse
engineer the precise values by which counts are added to or subtracted from in any given case
because draws from probability distributions are randomly determined. “Randomization is
essential; more precisely, any non-trivial privacy guarantee that holds regardless of all present
or even future sources of auxiliary information, including other databases, studies, Web sites,
on-line communities, gossip, newspapers, government statistics, and so on, requires random-
ization.”8 Thus, the application of di↵erential privacy can ultimately be considered as a
particular application of probability, sampling, and statistics. The greater the statistical
noise injected into the data, the lower the probability of a record linkage successfully occur-
ring and privacy being revealed. Similarly, the smaller the statistical noise introduced into
the data, the higher the probability of someone successfully identifying individuals included
in the data.9
        In the case of the 2020 Census, the Census Bureau has indicated that the particular
probability distribution that they will use is the Laplace distribution, which is displayed in
   8
     Dwork, Cynthia, and Aaron Roth. ”The algorithmic foundations of di↵erential privacy.” Foundations
and Trends in Theoretical Computer Science 9, no. 3-4 (2014): 211-407.
   9
     See Dwork, Cynthia, and Adam Smith. ”Di↵erential privacy for statistics: What we know and what we
want to learn.” Journal of Privacy and Confidentiality 1, no. 2 (2010). for a technical discussion of the ideas
presented in this paragraph.



                                                      7
 Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 9 of 15




                   1.0

                   0.8
         density




                   0.6

                   0.4

                   0.2

                   0.0

                         −9   −8   −7   −6   −5   −4   −3   −2   −1       0   1   2   3   4   5   6   7   8   9

                                                                      noise



Figure 1: Example Laplace Distribution - The Laplace distribution is a symmetric probability
distribution. The distribution can be steeper (black line) or flatter (green line) depending on the
value set for the shape parameter. The higher the distribution on the vertical axis, the more likely
are draws from the distribution (values on the x-axis) to have values in that region. For example,
a draw of 1 is more likely than 5 or -3.


Figure 1 below.10 The Laplace distribution is symmetric and rises to a single peak in the
middle of the distribution. The higher the distribution on the vertical axis, the more likely
are draws from the distribution to have values in that region. In other words, since the
Laplace distribution is centered around zero, small numbers near zero are more likely to be
drawn than are larger negative or positive numbers.
       The particular spread of the Laplace distribution is determined by setting a shape
parameter (epsilon), which can make the distribution more or less “flat.” The flatter the
distribution (the green line in Figure 1), the more likely are draws to have larger values
(either positive or negative) while a steeper distribution (the black line in Figure 1) is more
likely to have draws with smaller values. In other words, the choice of the distribution’s
spread (which is determined by the Census Bureau) injects more or less noise, on average,
into the population counts depending on how “flat” the Census Bureau decides to make
the Laplace distribution. Once these draws have been taken, the particular values are then
  10
    In some cases the Census Bureau has indicated they use a two-sided geometric distribution, which is
similar in shape to a Laplace distribution.



                                                                      8
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 10 of 15




added to, or subtracted from, the original, accurate counts. Table 1 below shows a simplified
example of this process in three steps. The top table shows the accurate counts of people
in an area (such as a census block) based on their gender and race. The middle table then
shows how statistical noise based on samples drawn from the Laplace distribution are added
to or subtracted from the accurate counts.
        The Department of Commerce’s reply report states that “Plainti↵s assert that di↵er-
ential privacy is a ‘statistical method’ — and perhaps it is in a colloquial sense — but the
reasons they o↵er in support of that conclusion are untethered from the express statutory
definition of ‘statistical method’ found in Section 209’s text (pg. 7).” While I have not been
asked to speak to the relevance of di↵erential privacy to Section 209, it is curious that the
Department of Commerce refers to di↵erential privacy as a statistical method “in a colloquial
sense.” In fact, it is difficult to know what this even means. It is hard to imagine how dif-
ferential privacy, which at its most basic level is adding or subtracting values sampled from
a probability distribution function, could be seen as anything but an exercise in statistical
methods. Probability, sampling, and the use of probability distributions, sit at the very
foundations of statistics. It would be hard to find a statistics textbook that didn’t include a
discussion of these ideas or that didn’t devote significant page space to the development of
probability theory and probability distributions.11
   11
      See for example:
Diez, David., Barr, Christopher., Çetinkaya-Rundel, Mine. OpenIntro Statistics. United States: OpenIntro,
Incorporated, 2019.
Imai, Kosuke., Bougher, Lori D.. Quantitative Social Science: An Introduction in Stata. United
States: Princeton University Press, 2021.
Hwang, Jessica., Blitzstein, Joseph K.. Introduction to Probability, Second Edition. United States: CRC
Press, 2019.
all of which are used in introductory statistics courses at Harvard and Princeton Universities.




                                                    9
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 11 of 15




Step 3: Address fractions, negative numbers, and internal consis-

tency

       In some cases the process of di↵erential privacy would be complete after the researcher
adds or subtracts from the original data the particular random draws that arose from sam-
pling from the chosen statistical distribution. However, census data require several additional
steps to address constraints that arise from the need for the di↵erential privacy process to
align with other objectives related to the use of census data. These steps are collectively
referred to by the Census Bureau as “post-processing.”
       The first issue centers on the need for counts of people, housing units, and other
statistics to be reported as integers (as opposed to fractions). The middle panel of Table 1
illustrates this point. The particular draws from the Laplace distribution have been added to
or subtracted from the original data. One problem is that there are now fractions of people
living in this particular census block. To resolve this issue, fractional values are rounded
to become integers. The second issue arises from cases in which the draw from the Laplace
distribution subtracts more than the original number of people who occupy a particular cell
in the table. This is especially likely to happen in cases with small counts of people, such as
in census blocks. This results negative values, which are of course, not possible. To resolve
this issue, these values are truncated so that they are no longer less than zero. A simplified
example of this step is displayed in the bottom panel of Table 1.
       The steps of integer rounding and resolving negative counts would be trivial except
that the Census Bureau has committed to providing invariant (i.e. accurate) counts of
people for redistricting purposes at the state level. However, when a block (or subgroup
within a block) is rounded or adjusted to no longer be negative, this results in an overall
change in the total population, as illustrated in Table 1 below. Thus, an equal number of
people must be subtracted from another block (or subgroup within a block) to maintain the
correct population numbers across the various states. Furthermore, a similar problem must
be resolved with geographies that are nested within other geographies (i.e. the number of

                                              10
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 12 of 15




people in all blocks in tract X should add up to the total population reported in tract X, even
after the statistical noise has been added). Because noise is injected independently into each
histogram, the totals are inconsistent with each other, both within and across geographic
levels. This is an incredibly complex problem to solve since the number of ways in which
blocks (or subgroups of blocks) could be adjusted to maintain the correct population at the
state level while also making the data internally consistent across geographies is enormous.


    Table 1: A simplified example of di↵erential privacy and post-processing:
                                           Race
                                 White Black Other
                         Male    5      2       0
                         Female 3       4       3
                                     Total Population: 17

         After adding statsitical noise via sampling from probability distribution:

                                                 Race
                               White          Black      Other
                     Male      5+3=8          2+0=2      0-5=-5
                     Female    3+2.25=5.25    1+.5=1.5 3-1= 2
                                               Total Population:     13.75

              After post-processing to remove fractions and negative counts:

                                                 Race
                                       White Black Other
                              Male     8      2       0
                              Female   5      2       2
                                           Total Population:    19


       To accomplish this objective, the Census Bureau uses what is known as a “least
squares optimization,” which is another common statistical method. In this case, the problem
to optimize over is incredibly large and unusually difficult given the size of the dataset as
well as the numerous constraints imposed as a part of the optimization problem. Abowd et.




                                              11
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 13 of 15




al (2020) provide a technical description of this least squares optimization problem.12 The
use of optimization via the method of least squares is an extremely common application of
statistical inference and is widely used across the social sciences, natural sciences, and many
other disciplines.13
        In a presentation describing the di↵erential privacy process and the 2020 Census,
Michael Hawes, a Senior advisor for data access and privacy, described this post-processing
optimization procedure as “statistical inference creating non-negative integer counts from
the noisy measurements.”14 In other words, the procedure is a particular use of statistical
inference to locate the optimal solution (i.e. closest to the DP injected counts) to the problem
of cell counts that need to be non-negative integers whose sum totals up to the accurate count
of people at the state level, among other constraints. By their own admission, the Census
Bureau is using statistical inferential methods to implement the post-processing procedure.



3      Enumeration and DP

        In their report, the Department of Commerce appears to draw a hard distinction
between the “enumeration” period of the census and the “disclosure avoidance” methods
that are applied to the census data after they are enumerated. This distinction is, however,
a matter of semantics and not one of substance. This is because, for all intents and purposes,
users of the census data, including state legislatures and other redistricting bodies, will only
have access to the noise-injected data and not the original, accurate, enumerated data.
The Census Bureau argues that because they provide the accurate state-level data for the
purposes of redistricting, that the di↵erential privacy and post-processing procedure are not
  12
     https://www2.census.gov/adrm/CED/Papers/CY20/202008AbowdBenedettoGarfinkelDahletal-
The%20modernization%20of.pdf
  13
     These are only a small sample of statistics textbooks that discuss statistical inference and least squares
methods in detail: Silvey, S.D.. Statistical Inference. Japan: Taylor & Francis, 1975. Berger, Roger L..,
Casella, George. Statistical Inference. United States: Cengage Learning, 2021. Stock, James H.., Watson,
Mark W.. Introduction to Econometrics. United States: Pearson Education, 2015. Freedman, David A..
Statistical Models: Theory and Practice. United States: Cambridge University Press, 2009. Greene, William
H.. Econometric analysis. United Kingdom: Pearson/Prentice Hall, 2008.
  14
     https://www2.census.gov/about/policies/2020-03-05-di↵erential-privacy.pdf, slide 24


                                                      12
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 14 of 15




a part of the enumeration procedure. However, this is only partially true. In addition to
the state level totals, redistricting bodies also need accurate counts at the sub-state level.
While the state-level data are used to allocate seats for the US House of Representatives, the
districts themselves require more fine-grained data to ensure equal population across districts
within states as well as other racial and geographic-based measures to ensure the creation
of certain majority-minority districts or the protection of other communities of interest, as
required by law.
       The adding and subtracting of counts that occurs during the di↵erential privacy and
post-processing stages of the enumeration process will impact the overall counts of people
that are used to partition states into their various legislative districts. Importantly, in 2010
the Census Bureau provided accurate enumerations at both the state level and census block
level, which allowed for not only an accurate allocation of legislative seats across the states,
but also the accurate creation of legislative districts from the combination of census blocks
within states. This will not be the case if the Census Bureau goes forward with their plan
for di↵erential privacy and post-processing of the data.




                                              13
Case 3:21-cv-00211-RAH-ECM-KCN Document 25-2 Filed 03/25/21 Page 15 of 15




I, Michael Barber, am being compensated for my time in preparing this report at an hourly
rate of $400/hour. My compensation is in no way contingent on the conclusions reached as
a result of my analysis.




Michael Barber
March 25, 2021




                                           14
